Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Sir

                            Head Quarters near Peekskill 30th June 1781
                        
                        I had last Evening the honor of your Excellency’s favor of the 28th with a postscript of the 29th.
                        The enemy, by sending a detachment into Monmouth County in Jersey to collect Horses—Cattle and other plunder,
                            have so weakened their posts upon the North End of York Island, that a most favorable opportunity seems at this moment to
                            present itself of possessing them by a Coup de Main, which, if it succeeds, will be of the utmost consequence to our
                            future operations. I have for this reason determined to make the attempt on the night of the 2d of July: But as we cannot
                            with the remainder of our own force maintain the advantage should we gain it, I must entreat your Excellency to put your
                            first Brigade under march tomorrow morning, the remaining troops to follow as quick as possible, and endeavour to reach
                            Bedford by the Evening of the 3d of July, and from thence to proceed immediately towards Kings bridge should circumstances
                            render it necessary. Your magazines having been established on the Route by Crompond, it may perhaps be out of your power
                            to make any deviation but could you make it convenient, you would considerably shorten the distance by marching from
                            Ridgbury to Salem and from thence to Bedford leaving Crompond upon your right.
                        There is another matter which appears to me exceedingly practicable upon the same night that we attempt the
                            Works upon York Island, and which I would wish to commit to the execution of the Duke de Lauzun, provided his Corps can be
                            brought to a certain point, in time. It is, the surprize of a Corps of Light Troops under the command of Colonel Delancy,
                            which lies at Morrisania without being covered by any Works. To effect this—The Duke must be at Bedford on the 2d of July
                            by 12 O’Clock if possible, where he will be joined by Colonel Sheldon with 200 Horse and Foot, and on his march from
                            thence by about 400 Infantry, both officers and men perfectly acquainted with the Country—Upon a supposition that the Duke
                            may be at Bedford at the above mentioned time, and that he will be ready to carry the design into execution, he shall be
                            met there by particular instructions from me, and will find good Guides. At any rate, I must request your Excellency to
                            send orders to the Duke this evening to continue his march tomorrow morning, and to reach Bedford by the Evening of the 2d
                            of July, if he cannot be there by noon. In this latter case, the enterprize against Delancy must probably be laid aside,
                            and the Legion with the first Brigade of your army will be at hand to support the detachment upon York Island should they
                            succeed. I shall move down with the remainder of this army towards Kings bridge, and shall be ready to form a junction
                            with your Excellency below, at some point which shall be hereafter agreed upon.
                        I am certain I need not recommend the proper degree of secrecy to your Excellency—one reason which makes it
                            more than commonly necessary in the Country where you are, is that the Enemy will have emissaries in your Camp in the Garb
                            of peasants with provisions and other matters, and will be attentive to every word which they may hear drop.
                        You will much oblige me by letting me know instantly by return of the line of Expresses, whether your first
                            Brigade and the Legion can march tomorrow morning and whether the Duke can be at Bedford by the time first proposed (the
                            2d of July at Noon).
                        Under the foregoing circumstances, it becomes necessary for me to march from hence on Monday, and I therefore
                            submit to your Excellency whether it will not be most convenient to both of us to defer our interview untill the Armies
                            shall have proceeded lower down. I shall take care to establish a proper communication between the Columns, and to see
                            that a junction is formed before there shall be any danger of an attack from the Enemy. I have the honor to be with great
                            consideration and perfect Esteem yr Excellency’s most obt Servt
                        
                            Go: Washington
                        
                    